NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         SEP 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KRISTOPHER MONTERROSO,                          No.    20-55980

                Plaintiff-Appellant,            D.C. No.
                                                3:20-cv-00255-CAB-BGS
 v.

CITY OF SAN DIEGO; MATTHEW                      MEMORANDUM*
PURDY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                            Submitted August 31, 2021**
                               Pasadena, California

Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

      Kristopher Monterroso appeals the district court’s order granting qualified

immunity to defendant Officer Matthew Purdy and dismissing Monterroso’s 42

U.S.C. § 1983 action for failure to state a claim. The parties are familiar with the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
facts as alleged so we do not recount them here. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      “[O]fficers are entitled to qualified immunity under § 1983 unless (1) they

violated a federal statutory or constitutional right, and (2) the unlawfulness of their

conduct was clearly established at the time.” District of Columbia v. Wesby, 138

S. Ct. 577, 589 (2018) (internal quotation marks and citation omitted). The district

court held that Officer Purdy had probable cause to arrest Monterroso for driving

under the influence, so Officer Purdy did not violate his Fourth Amendment rights.

      A warrantless arrest does not violate the Fourth Amendment “if the officer

has probable cause to believe that the suspect committed a crime in the officer’s

presence,” id. at 586, or an offense “has been . . . committed by the person being

arrested,” Rodis v. City, Cnty. of S.F., 558 F.3d 964, 969 (9th Cir. 2009) (internal

quotation marks and citation omitted).1 “To determine whether an officer had

probable cause for an arrest, we examine the events leading up to the arrest, and

then decide whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amount to probable cause.” Wesby, 138 S.

Ct. at 586 (internal quotation marks and citation omitted). “[O]fficers may draw

on their own experience and specialized training to make inferences from and



      1
         Under California Vehicle Code section 23152, it is illegal to drive “under
the influence of any alcoholic beverage” or “any drug.”

                                           2
deductions about the cumulative information available to them that might well

elude an untrained person.” Hart v. Parks, 450 F.3d 1059, 1067 (9th Cir. 2006)

(internal quotation marks and citations omitted). “Probable cause is not a high

bar.” Wesby, 138 S. Ct. at 586 (internal quotation marks and citation omitted). “It

requires only a probability or substantial chance of criminal activity, not an actual

showing of such activity.” Id. (internal quotation marks and citation omitted).

      We exercise our discretion to consider only the second step of the qualified

immunity analysis. See Evans v. Skolnik, 997 F.3d 1060, 1067 (9th Cir.

2021). We may affirm the district court on any ground supported by the

record. See Bill v. Brewer, 799 F.3d 1295, 1299 (9th Cir. 2015). Regardless of

whether Officer Purdy had probable cause to arrest Monterroso, the arrest did not

violate clearly established law. See Wesby, 138 S. Ct. at 589. No precedent places

it beyond debate that Officer Purdy violated Monterroso’s constitutional rights by

arresting Monterroso in these alleged circumstances. We give no weight

to Neidermeyer v. Caldwell, 718 F. App’x 485 (9th Cir. 2017), a non-precedential

disposition, which in any event merely identifies some facts that supported

probable cause but does not hold that the lack of such factors vitiates probable

cause, see id. at 486–87.

      AFFIRMED.




                                          3